Interim Decision #1455

MAT= or Qum

Application for Permission to Change Schools
A-12232159
Decided by District Director Mora 16, 1965
Application. for permission to change schools pursuant to 8 CPR 214.2(f) is
denied, in the exerclee of :discretion, to an alien who came to the United

States in 1960 as a graduate student, thereafter studied entirely in the field
e of political science and sociology and'receired an M.A. degree in sociology,

since be has accomplished the purpose for which he came to this country
:and the course of study he now seeks to follow —busdness administration —is

not related thereto.

Discussion: The applidant is a citizen of China by birth in Hankow, China, Qciober 29t '1935. entered
•
the United States
September 24, 1960 as a nonimmigrant student under the provisions
of -section 101(a) (15) (F) and section 214 of the Immigration and
Nationality Act.. He has been granted extensions vf.stay, the last

of which will expire March 28, 1965.
The applicant came to the United States initially to attend the
University of Washington at the Fall quarter 1960. The Form 1 20,
Certificate of Eligibility, stated he was to study' in the "Department
- of Far Eastern of the Graduate School." He did not register at that
school,. however, but instead 'registered at Kansas State University'
to take "Graduate• work in. Political Science 'leading- toward the
Master of Science degree." 'As Form 1-20 was not issued, by Kansas
State University until January 6, 1961, the required Service . authority to transfer schools was not approved until January 23, 1961.
In the meantime the Service had been attempting to locate the alien
as he had failed to register at the University of Washington and
his whereabouts were.) unknown.
On •June 14, '196lis notification was•received from Kansas State
University that the applicant, had terminated his studies there in
February 1961, and that his ereabouts, were unknown. In September 1061 lie registered for study at the University California ••
-

138'-

Interim Decision #1455.
.
at Los Angeles in the "College of Letters and Sciences, Political
Science major." The file does not disclose in what activity the
applicant was engaged between February 1961 and September 1961;
Authority to transfer schools again was not requested in advance as
required by regulation.
On October 1,.1962 an application for extension of stay -was received from the applicant showing that he was then enrolled at the
University of Oregon. He again had not applied in advance for authority to transfer schools. The application showed he had been
in attendance at that school during the Winter and Spring terms,
1962, in the field of• Political Science, and that at the Winter term
1961 he received credit for six hours work completed, having with• drawn from one three-hour course.
When applying for extcmcion of stay on October 19, 1982, the
applicant stated he was registered in the field of Sociology, and that
he had received credit for six hours work in the Spring term, 1962,
and had again withdrawn from a three-hour course. When he
applied for extension of stay January 6, 1963 it was stated he had
received credit for six hours work in the Fall term, 1962, and had
again withdrawn from a third course carrying three credit hours.
On June 14, 1964 the applicant received his- M. A. degree in
Sociology. He has now submitted Form 1-20 from. Woodbury College; LQs Angeles, California, with a request to transfer to that
school. The form shows he will register in the field of Business
Administration. The record establishes that the applicant came to the United
States on September 24, 1960 as a graduate student. He has since
studied entirely in the field of Political Science and Sociology. He

has received an M. A. degree in Sociology, and has therefore accomplished the purpose for which he came to the United States. He
now seeks permission to transfer to a new school to start study in
Business Administration; a field completely unrelated to the course
which he came to the United States to study.
As the applicant has accomplished the purpose for which he came
to the United States, and as the course of study he now seeks to
follow is totally unrelated thereto, the application -will be denied,
as a. matter of discretion.
ORDER: It is ordered that the application to transfer schools be
denied.

189

